Citation Nr: 0817710	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967, from June 1967 to June 1973 and from January 7, 
1991 to June 4,1991.  He also performed long service in the 
National Guard.  He is shown to have been awarded various 
decorations, including the Parachute Badge, the Combat 
Infantryman Badge, and the Vietnam Service Medal.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in May 2002 that 
inter alia denied service connection for joint pain as due to 
an undiagnosed illness.  

The veteran testified before the undersigned Veterans Law 
Judge in a March 2006 hearing in Washington, D.C.  

In April 2006, the Board issued a decision that reopened the 
previously-denied claims of service connection for bilateral 
knee disorder and bilateral shoulder disorder and remanded 
those issues to the RO, via the Appeals Management Center 
(AMC), for further development of the merits.  

In a September 2007 decision, the Board denied service 
connection for a bilateral shoulder disorder and remanded the 
matter of service connection for bilateral knee disorder for 
further development and adjudication.  



FINDINGS OF FACT

1.  The veteran, in addition to having served on active duty 
in the Republic of Vietnam, performed active service in the 
Southwest Asia theater of operations in support of Operation 
Desert Storm.  

2.  The veteran was initially noted to have had degenerative 
joint disease of both knees after he began to experience 
increased manifestations following performing active duty in 
Southwest Asia during the Persian Gulf War.  

3.  The currently demonstrated degenerative joint diseae of 
both knees is shown as likely as not to have had its clincal 
onset during this third period of active service.  



CONCLUSIONS OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative joint disease of the 
knees is due to disease or injury that was incurred in 
service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in August 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, as well as the type of evidence VA 
would assist him in obtaining.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim, 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the January 2008 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information that might be relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
his claim.  In addition, the Board notes that this matter has 
been previously remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  




II.	Analysis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

In addition, a veteran who served during a period of war is 
presumed to be in sound condition when he entered into 
military service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  Only such conditions as 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that service connection on a 
direct basis, related to the veteran's first and second 
periods of active service, is not demonstrated in this case.  
The available service medical records for these periods are 
negative for a diagnosis or treatment for a knee condition in 
service or for many years thereafter.  There is no post-
service medical evidence that tends to link the onset of the 
claimed condition to either period of service.  

Significantly, there is no indication of a condition of the 
knees until the late 1980's, approximately 15 years after his 
second period of active duty.  Consequently, service 
connection on a direct basis, as related to the veteran's 
first and second periods of active service, will not be 
addressed in this case.  

As a threshold matter, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence that (1) the condition existed prior to 
service, and (2) the condition was not aggravated by service.  
The claimant is not required to show that the condition 
increased in severity in service before VA's duty under the 
second prong of the rebuttal standard attaches.  

In this case, the service medical records for the veteran's 
first tour of active duty (April 1965 to April 1967) and 
second tour of active duty (June 1967 to June 1973) show no 
indication of a knee disorder, and the veteran's separation 
physical examination in June 1973 showed the lower 
extremities as "normal."  

A VA medical examination in March 1974 shows no complaints or 
findings of any knee disorder, and National Guard medical 
records through May 1987 show continued evaluation of the 
lower extremities as being "normal."  

Thereafter, the private medical records dated in August 1988 
show that the veteran was seen for complaints of left knee 
pain, reportedly of two years duration, with a history of a 
negative arthroscopy two years previously; the clinical 
impression was that of tendonitis of the left knee.  
Subsequent treatment notes by the same non-VA provider show a 
clinical impression of right knee tendonitis with 
degenerative joint disease (DJD) in March 1990 and DJD of 
both knees on June 20,"1991."  

Thus, the Board finds that the record contains medical 
evidence showing that the veteran had had some knees problems 
prior to enter into his third period of active service, which 
began on January 7, 1991 and extended to June 4, 1991.  

The record shows that the veteran served in Southwest Asia 
from February 7 to May 13, 1991.  The service medical records 
for this period reveal that an examination conducted in April 
1991showed findings of crepitation involving his knees.  

During a requested service orthopedic consultation on May 15, 
1991, it was recorded for clinical purposes that the veteran 
had complaints of pain in both knees, difficulty in bending 
the knees and difficulty in walking and had a long history of 
knee pain with swelling.  

The service examiner noted that the veteran had had an 
exacerbation in "SA," especially involving the right leg.  
He was experiencing crepitance and pain, but no locking or 
buckling.  The impression was that of bilateral hypertrophic 
osteoarthritis and degenerative joint disease.  The X-ray 
studies at that time were noted to show findings of 
degenerative joint disease, left greater than right.  The 
possibility of old trauma was also noted.  

Subsequently, the veteran is shown to have received private 
medical care in September 1992 when it was noted that he had 
been referred for an orthopedic consultation with a main 
complaint of left knee pain and to a lesser degree on the 
right.  He reportedly had been complaining of this for awhile 
and had been told in the military that he had arthritis.  

Later in that month, the consulting physician noted that the 
X-ray studies brought by the veteran showed moderate 
degenerative arthritis of the left knee with an anterior spur 
in front of the medial tibial spine that was impinging on the 
medial condyle of the femur.  The physician added that the 
study done in  May 1991 (during service) showed the large 
spur and opined that any arthritic changes only could be due 
to old injuries, because there was only very slight arthritis 
of the right knee.  

Subsequently, in September 1992, the veteran underwent 
arthroscopic surgery with removal of a large spur in left 
knee joint, a partial synovectomy and removal of spurs and 
shaving of the patella.  He also was noted to have severe 
changes of chondromalacia compatible with arthritis of the 
weightbearing area of the medical condyle of the femur.  

During a VA examination in October 1992, the veteran reported 
that the right knee was still stiff and painful.  The 
diagnosis at that time included that of status post 
degenerative joint disease or both knee by history.  

When examined by VA in July 1995, the diagnoses included that 
of arthritis of both knees and lower spine. 

The submitted private medical records show that the veteran 
underwent right knee arthroscopic surgery after sustaining an 
injury for torn lateral and medial menisci, chondromalacia 
and chronic synovitis in 2000.  

The VA examiner in February 2007 diagnosed bilateral 
degenerative disease of the knees and initially opined that 
the knee condition as likely was secondary to his military 
service.  Later, the examiner opined that because there was 
not evidence in file to show any clear cut episode of a knee 
injury to show aggravation during service, he could not 
resolve question of aggravation without resorting to mere 
speculation.  

In support of his claim, the veteran has submitted lay 
statements from service comrades who reported that he had 
begun to experience difficulty with his knees following his 
return from the Persian Gulf.  

During another VA examination in November 2007, the veteran 
was diagnosed with advanced tricompartmental degenerative 
arthritis of both knee joints.  

The VA examiner then stated that "[b]ased on [his] 
orthopedic examination of November 1, 2007 and a thorough 
review of [the veteran's] c-file, it [was his] opinion that 
it [was] less likely than not that this veteran's bilateral 
knee disorder underwent a permanent increase in severity or 
aggravation during his military service during the period 
from January to June 1991 beyond any increase in severity 
attributable to the normal course of the disease and beyond 
any post-service intercurrent aggravation (racquetball injury 
in July 1999, hyperextension workplace injury in August 
2000).  This opinion was based also on the history of 
arthritis of his knees prior to his service time of January - 
June 1991 as well as lack of objective documentation of any 
significant specific injury or incident during this period of 
time to his knees."  

Based on its careful of the evidentiary, the Board finds that 
the nature and extent of any knee pathology prior to the 
veteran being activated for active service and deployment to 
the Persian Gulf area in 1991 is not clear in this case.  It 
is shown that the veteran's knee had become symptomatic as 
manifested by his complaints of chronic pain and findings of 
crepitus when examined in May 1991 in service following his 
return from Southwest Asia.  

In fact, the service examiner reported for clinical purpose 
that he had had an exacerbation, especially involving the 
right knee while deployed during the Persian Gulf War.  It 
was at this time that service X-ray studies definitely showed 
the presence arthritic changes of both knees, the left 
greater than the right.  

Moreover, the submitted evidence tends to show that the 
veteran continued to have knee problems after this active 
service and underwent remedial surgery for degenerative 
changes of the left knee, about fifteen months after leaving 
active service.  

Moderate arthritic changes and chondromalacia of the left 
knee and very slight changes of the right knee were 
identified by the medical specialist at that time.  
Significantly, the private physician indicated that, based on 
his review of studies apparently done during service, that 
the veteran had a bone spur that was present in service.  

While neither VA physician who recently examined the found 
specific evidence of an injury to either knee during service, 
the Board notes that the veteran's duties during this armed 
conflict must be found to have involved rigorous activity so 
as to have produced the increase in his knee manifestations 
documented in service and thereafter.  Clearly, in this 
regard, neither VA examiner had an opportunity to 
meaningfully comment as to the likelihood that either knee 
disability had existed prior to service.  

Thus, in conceding that the degenerative joints changes are 
not shown to have clearly been present prior to the veteran's 
period of active service in 1991 and finding that the overall 
record tends to show that each knee condition chronically 
worsened during that service, the Board must conclude that 
the evidentiary record is in relative equipoise in the 
showing the degenerative joint disease of each knee as likely 
as not had its clinical onset during that active service.  

By extending the benefit of the doubt to the veteran, service 
connection for the currently demonstrated bilateral knee 
disability manifested by degenerative joint disease is 
warranted.  



ORDER

Service connection for degenerative joint disease of both 
knees is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


